Judgment denominated an order of Supreme Court, New York County (Herbert J. Adlerberg, J.), entered March 17, 1992, denying a petition for writ of habeas corpus, reversed on the law, the writ is granted, and the detainee is ordered released and continued on bail as fixed in the interim order of a Justice of this court on March 18, 1992, without costs.
The detainee was arrested on January 31, 1991 on a charge of criminal possession of a controlled substance in the fourth degree, and was committed to custody after arraignment two days later, in lieu of $1,000 bail. A year later he moved for relief under CPL 30.30 (2) (a), which requires release from custody where the People are not ready for trial of a felony within 90 days of commitment to custody. The motion was denied, and this appeal is from subsequent denial of a petition for writ of habeas corpus.
Three hundred eighty-two days elapsed between the detainee’s commitment and the date of the "30.30” motion, the first 26 of which (from commitment to arraignment on the indictment) were concededly chargeable to the People. The next 133 days were excludable as attributable to pre-trial motion practice (CPL 30.30 [4] [a]).
On the next three calendar calls, in July and August 1991, *467the People were not ready and asked for adjournments ranging from 8 to 16 days each. On each occasion the court not only granted the request but extended the requested adjournment period by anywhere from 8 to 17 days, because of calendar congestion. Thus, requests for adjournments of 8, 11 and 16 days resulted in adjournments of 25, 21, and 24 days, respectively.
Finally, on September 19, the People announced their readiness for trial. But this time the defense was not ready, and the case was adjourned once again, to October 15.
On each of the next six calendar calls, through February 6, 1992, the People were again not ready to proceed, and again adjournments were granted, albeit in excess of the delays requested on each occasion. Two of those adjournments, accounting for a total of 48 days, were for legitimate, exceptional circumstances involving the unavailability of police witnesses by reason of line-of-duty injuries, and those delays were thus excludable (CPL 30.30 [4] [g]). On the four other calendar calls after September 19, the People sought delays of 7, 7, 8 and 7 days; but because of calendar congestion, the court extended those adjournments a total of 50 additional days, to 15, 23, 28 and 13 days, respectively.
Two issues are raised on this appeal. The first is whether the periods by which the court extended the People’s requested adjournments were rightfully excludable, inasmuch as the People had not asked for that extra time. The second is whether any delay is chargeable to the People following their announcement of readiness on September 19,1991. Should the People prevail on both issues, only 61 of the 175 days at issue would be chargeable, thus falling short of the statutory threshold for a speedy trial motion.
Between July 11 (when hearings and trial were to commence) and September 19 (when the People first announced "ready”), a period of 70 days, there were three calls of the calendar at which the People were not ready to proceed and requested adjournments totaling 35 days. On each occasion the court granted more than the time requested. The People thus argue that the additional 35 days should be excludable. As a general proposition, the law is contrary to that view. A sua sponte adjournment period not otherwise excludable is chargeable to the People (People v Meierdiercks, 68 NY2d 613; see, People v Palacios, 79 NY2d 897, revg 173 AD2d 745). Court congestion does not prevent a prosecutor from being ready for trial (People v Correa, 77 NY2d 930). The fact that calendar congestion may compound the delay of trial does not excuse *468the People’s failure to be ready to proceed in a timely fashion (People v Brothers, 50 NY2d 413). If a party requesting adjournment gets more than it asked for, due to court congestion, it should bear the burden of additional delay. An exception to that rule would be where the party requesting adjournment is actually ready to proceed at the next calendar call, where a reasonable argument could be made that said party would have been ready on the date originally requested for adjournment.
By this analysis, the full 25- and 21-day adjournments, as well as the first 16 days of the 24-day adjournment, are chargeable to the People. When added to the 26 days of commitment preceding arraignment on the indictment, that totals 88 days of delay, which renders crucial our focus on the second issue, namely, the effect of the 153 days of delay occurring after September 19.
Once a prosecutor announces readiness for trial, the operational effect of CPL 30.30 is exhausted, and delays due to court congestion notwithstanding that readiness should thus be excludable (see, People v Brothers, supra, at 417, interpreting People ex rel. Franklin v Warden, 31 NY2d 498). Under this analysis, sua sponte extensions of requested adjournments due to court congestion following a prosecutor’s announcement of readiness should be excludable. Subtracting the 50 additional days of sua sponte extensions, the 48 days excludable for "exceptional circumstances”, and the 26 days attributable to defense unreadiness, that still leaves a total of 29 days of post-announcement delay requested by the People, which would be enough to cross the 90-day threshold and trigger the right to relief on a speedy trial motion. Indeed, we note that even the People’s first request for a 7-day adjournment following the announcement of readiness would alone have been enough to cross that threshold.
The outcome thus turns on a determination whether all delays occasioned by prosecutorial failure following an initial announcement of readiness are automatically excludable. We reject that notion. An initial declaration of readiness does not end the People’s continuing obligation to be ready for trial, or permanently deprive a defendant of his right to move for speedy trial relief. Subsequent requests for delay, if not ex-cludable under CPL 30.30 (4), are indeed chargeable to the People. (See, People v Liotta, 79 NY2d 841; People v McKenna, 76 NY2d 59; People v Anderson, 66 NY2d 529.) Concur— Milonas, Rosenberger, Wallach and Ross, JJ.